Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being obvious in view of Thorne (US10463796) in view of Theeuwes (US5030216).
	Regarding claims 1 and 8-9, Thorne teaches a male valve (abstract) for attachment to a syringe for insertion into a female luer valve of a medical device for injecting fluids (col.3 lines 20-24)(implicitly at least drugs (col. 2, lines 6-22) into a body, wherein a distal valve portion has a shape (top of Fig. 7) and defines an inner bore and a proximal valve portion includes a cap (a portion generally defined by 102 in Fig. 7) wherein the cap comprises a non-tapered passage (Fig. 7A) extending through the cap and in communication with the distal valve portion wherein the cap is biased to a closed position and opens in response to differential pressure across the cap (col. 11, line 61 through col. 12 line 6).  Thorne fails to teach wherein the shape of the end of the device would be considered “distally tapering” or wherein the top end of the valve is “configured to be inserted in the bore of an implantable medical device”. However, Theeuwes teaches that syringes can be implantable medical devices (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Theeuwes in conjunction with the valve of 
	Regarding claim 2, Fig. 10 shows that at least a portion of the diameter of the valve of Thorne describe by the examiner as being the proximal portion has a diameter greater that the diameter of the device bore limiting insertion depth while a portion of the distal valve portion is less than the valve bore thereby allowing it to pass into the bore itself.  
	Regarding claim 3, Thorne describes the valve as being integrally formed (col. 7 lines 22-44).
	Regarding claim 7, Thorne establishes a dimensional range for the valve end by stating that the thickness of the lips of the slit should be less than 0.02 inches thick. The combination thickness of the two lips would be in the middle of the applicants’ range, although even a single lip thickness would read on the applicants’ range of “from and including about 0.02 in to and including 0.06 in”.
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216)  as applied to claims 1-3 and 7-9 above and further in view of Ueda et al. (USPGPub 2013/0237923).
Regarding claim 4, the teachings of Thorne in view of Theeuwes are as shown above. Thorne in view of Theeuwes fails to teach wherein the valve is made from silicone.  However, Ueda teaches that medical valve component made for silicone are also known to be formed using butyl rubber [0046].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the silicone of Ueda as a replacement for the butyl rubber valve product .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over and further in view of Thorne (US10463796) in view of Theeuwes (US5030216) as applied to claims 1-3 and 7-9 above and further in view of Tamari (US5927951).
Regarding claim 5, the teachings of Thorne in view of Theeuwes are as shown above.  Thorne in view of Theeuwes is silent as to the shore hardness of the cap material.  However, Tamari teaches that the shore hardness of tubing assembly parts including valves (col. 8, lines 15-44)(col. 9, lines 41-45),especially of parts formed using silicone (as in the current claims and the prior art R1), it is known to use shore hardness values for the materials employed in a range substantially overlapping the range of the current claims. Tamari teaches that the benefit of selecting a desirable shore hardness is so that the materials “should be soft yet sufficiently resilient to return to its normal shape”.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the shore hardness of the material of Thorne in view of Theeuwes as guided by Tamari in order to control both the softness and resilience of said materials as taught by Tamari. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216)  as applied to claims 1-3 and 7-9 above and further in view of Dominguez et al. (USPGPub 2012/0095385).
Regarding claim 6, the teachings of Thorne in view of Theeuwes are as shown above.  Thorne fails to teach wherein the pressure difference causing opening to occur is within the range claimed.  However Dominquez teaches the for certain operations involving medical devices attached to tubing including a similar valve it may be desirable to optimize the cracking pressure of the valve to a range .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216) and further in view of Ueda et al. (USPGPub 2013/0237923).
Regarding claim 18, Thorne teaches a male valve (abstract) for attachment to a syringe for insertion into a female luer valve of a medical device for injecting fluids (col.3 lines 20-24)(implicitly at least drugs (col. 2, lines 6-22) into a body, wherein a distal valve portion has a shape (top of Fig. 7) and defines an inner bore and a proximal valve portion includes a cap (a portion generally defined by 102 in Fig. 7) wherein the cap comprises a non-tapered passage (Fig. 7A) extending through the cap and in communication with the distal valve portion wherein the cap is biased to a closed position and opens in response to differential pressure across the cap (col. 11, line 61 through col. 12 line 6).  Thorne fails to teach wherein the shape of the end of the device would be considered “distally tapering” or wherein the top end of the valve is “configured to be inserted in the bore of an implantable medical device”. However, Theeuwes teaches that syringes can be implantable medical devices (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the syringe of Theeuwes in conjunction with the valve of Thorne as a use of a .
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US10463796) in view of Theeuwes (US5030216) and further in view of Ueda et al. (USPGPub 2013/0237923) as applied to claim 18 above and further in view of Dominguez et al. (USPGPub 2012/0095385).
Regarding claims 19-20, the teachings of Thorne in view of Theeuwes and further in view of Ueda are as shown above. Thorne in view of Theeuwes and further in view of Ueda fails to teach wherein the pressure difference causing opening to occur is within the range claimed.  However Dominquez teaches the for certain operations involving medical devices attached to tubing including a similar valve it may be desirable to optimize the cracking pressure of the valve to a range that entirely encompasses that range of the current claims in order to control the flow of fluids backwards in the valve while still allowing fluid under a desired pressured to enter [0051]. Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the cracking pressure of the valve 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717